Stacy, C. J.,
dissenting: This is a hard case. It carries the doctrine of sic utere iuo■ ui alienum non Icedas to its severest implications, and apparently runs counter to the maxim volenti non 'fit injuria. The correct application of sound principles ought not to end in such a clash.
The rules applicable to the facts of the instant case are generally stated as follows:
First, with respect to the negligence of the driver: The owner or operator of an automobile ov^es the duty to an invited guest to exercise reasonable care in its operation, and not unreasonably to expose him to danger and injury by increasing the hazard of travel. 20 A. L. R., 1014; 26 A. L. R., 1425; 40 A. L. R, 1338; 47 A. L. R, 327; 51 ' A. L. R., 581; 65 A. L. R., 952. Just what constitutes “increasing the hazard of travel” is not altogether clear from the decisions.
Second, with respect to the contributory negligence of the guest: A person riding in an automobile driven by another, even though not chargeable with the driver’s negligence, is not absolved from all personal care for his own safety, but is under the duty of exercising *579reasonable or ordinary care to avoid injury, i. e., sucb care as an ordinarily prudent person would exercise under like circumstances. 18 A. L. R., 309; 22 A. L. R., 1294; 41 A. L. R., 767.
True, in tbe instant case, tbe defendant bas confused bis plea of contributory negligence witb assumption of risk, but tbe facts are set out, and tbe plaintiff says sbe “was satisfied witb tbe operation of tbe car and tbe way it was being driven. I knew we were going fast — not less than fifty miles an hour. I did not protest or request that be slow down. Tbe whole story about tbe accident is that tbe car was running along and suddenly began to skid. That is all there is to tbe way tbe accident occurred.” Therefore, according to tbe plaintiff’s own testimony, sbe voluntarily consented to tbe speed of tbe car; sbe knowingly acquiesced in tbe way it was being driven; sbe willingly took a chance and lost; sbe ought not to recover. Clark v. Travers, 200 N. Y. S., 52.
A guest who sits beside tbe host witb full knowledge that tbe car is being driven in excess of tbe lawful rate of speed, and makes no protest, voluntarily joins in testing tbe dangers, and is chargeable witb contributory negligence. Curry v. Riggles, 153 Atl. (Pa.), 325; Herold v. Clendennen, 161 S. E. (W. Va), 21.
It is proper to nonsuit tbe case when tbe plaintiff’s contributory negligence is established by bis own evidence, for be thus proves himself out of court. Wright v. R. R., 155 N. C., 325, 71 S. E., 306.